Case 1-19-41489-ess Doc 31 Filed 07/23/19 Entered 07/23/19 10:42:39

Law Office of Courtney Davy

305 Broadway, 14" Floor
New York, NY 10007

Phone: (516) 850-1800
courtneydavy.esq@gmail.com
Courtney Davy, Esq.

 

Proposed Counsel for the Debtor

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

x
In re:

Chapter 11
Armstead Risk Management, Inc.

Case No. 19-41489-ess
Debtor.

 

x

- A rend DECLARATION OF COURTNEY DAVY (A) INSUPPORT OF APPLICATION
PURSUANT TO 11 U.S.C. § 327 AND FEDERAL RULE OF BANKRUPTCY
PROCEDURE 2014 (A) FOR AN ORDER AUTHORIZING THE DEBTOR TO RETAIN
AND EMPLOY THE LAW OFFICE OF COURTNEY DAVY AS COUNSEL, NUNC PRO
TUNC, EFFECTIVE March 28, 2019, (B) DISCLOSURE OF COMPENSATION
PURSUANT TO 11 U.S.C. § 329 AND FEDERAL RULE OF BANKRUPTCY
PROCEDURE 2016, (C) REQUEST FOR PAYMENT OF POST-PETITION

COMPENSATION AND REIMBURSEMENT OF EXPENSES AND (D) DISCLOSURE OF
COMPENSATION FORATTORNEY

Courtney Davy declares under penalty of perjury that the following is true and correct:

1. I am an attorney admitted to practice before the Courts of the State of New York and
the United States District Courts for the Southern and Eastern Districts of New York. I am the sole
member of the Law Office of Courtney Davy (the “Firm”), which maintains offices for the practice
of law at 305 Broadway, 14 Floor, New York, New York 10007. I am duly authorized to make this
declaration (the “Declaration”’) on behalf of the Firm.

2. I submit this Declaration in support of the accompanying application (the
"Application") of the above-captioned debtor and debtor-in-possession (the "Debtor") to retain the

Firm as its counsel in its chapter 11 case (the "Case"), nunc pro tunc, effective
Case 1-19-41489-ess Doc 31 Filed 07/23/19 Entered 07/23/19 10:42:39

March 28, 2019, as is more fully set forth in the Application. Except as otherwise indicated, the
facts set forth in this Declaration are personally known to me and, if called as a witness, I could and
would testify thereto.

The Firm does not currently, and has not in the past, represented the Debtor in any matters.

2. The Firm does not currently, and has not in the past, represented any of the Debtor’s
creditors.
3. Based upon my review of the case docket and all relevant papers and pleadings in

the Debtor’s case, neither I nor the Firm, as far as I have been able to ascertain, represents or holds
any interests adverse to the Debtor, its estate, or itscreditors in matters upon which the Firm is to be
employed.

4. It is possible that other direct or indirect relationships or connections may exist or
arise among the Firm, the Debtor, its creditors or other interested parties without my knowledge. The
Firm will therefore periodically review its files during the pendency of this Case, and, in the event
material connections are found to exist that would require disclosure under any applicable statute or
rules, the Firm reserves the right to and will promptly supplement this Declaration.

5. The Firm has been requested to act as the Debtor's counsel and agrees to undertake
such representation. In connection with such representation, it is anticipated that the Firm will
provide legal advice and related services to the Debtor with respect to the matters set forth in the
Application at the hourly rates set forth therein.

6. The Firm has requested, and the Debtor has agreed to arrange for payment of post-
petition compensation and reimbursement of expenses, in the form required by Administrative Order
538. In that regard, I respectfully submitthat:

a. The Firm is a solo practice, and therefore the financial strains, burdens, costs, and
inconvenience of providing legal services without assurance of some payment are

particularly acute.
Case 1-19-41489-ess Doc 31 Filed 07/23/19 Entered 07/23/19 10:42:39

b. The economic impact of the proposed payment on the Debtor’s business operations
and its effect upon the Debtor’s ability to reorganize is slight.
c. The Debtor requires counsel to represent it in thecase.

7. The Firm will seek compensation for its services at the Firm’s then-current ordinary
and standard hourly rates for such services in non-bankruptcy matters. The Firm will charge for its
legal services on an hourly basis in accordance with its usual and customary rates in effect on the
date the services are rendered, subject to periodic adjustment.

8. The Firm regularly charges its clients for expenses incurred in connection with the
representation of a client in a given matter. Such expenses include, without limitation, travel costs,
telecommunications, express or overnight mail, messenger service, photocopying costs, document
processing, overtime meals, Lexis, Westlaw and other computer research-related expenses, court
fees, transcript costs and, in general, all identifiable expenses that would not have been incurred
except for representation of a particular client. The Firm will abide by the Local Bankruptcy Rules
and Administrative Orders relating to such matters, which have been adopted by this Court and by
the United States Trustee for the Eastern District of New York.

9. Other than as may otherwise be set forth herein or in the Debtor’s application
accompanying this Declaration, I believe the Firm is a “disinterested person” within the meaning of
section 101(14) of the Bankruptcy Code.

10. The Firm’s proposed employment is not prohibited by or improper under Rule 5002
of the Bankruptcy Rules. I am not related to the United States Trustee, the Assistant United States
Trustee or the United States Bankruptcy Judge assigned to the Case.

a. For legal services, I was paid a retainer in the amount of (1) $2,500 on May 7",

2019.

b. There is a balance due of $2,500.
c. The source of compensation was the principal of the Debtor, Malik Armstead.

11. | No promises have been made to, or received by the Firm as to compensation in
3

 
Case 1-19-41489-ess Doc 31 Filed 07/23/19 Entered 07/23/19 10:42:39

connection with the Case other than in accordance with the provisions of the Bankruptcy Code. The
Firm has no agreement regarding the sharing of compensation with any person or entity except as
may be otherwise set forth herein. The Firm has no agreement with any other entity to share any

compensation received in connection withthis Case, nor will any be made, except as permitted under

 

11 U.S.C. 8 504.
Dated: New York, New York
May 9, 2019
/s/
Courtney Davy
Case 1-19-41489-ess Doc 31 Filed 07/23/19 Entered 07/23/19 10:42:39

9. Payment of the Retainer to Counsel (1) was made with the full knowledge and
consent of the Debtor; (2) the Debtor expressly consented to the arrangement; (3) [Name of
company that paid the retainer and filing fee] oo... cece ccsccesseessscsssceesecsscesssseesseseneeee has
been advised and understands that the Firm's duty of undivided loyalty is owed exclusively to the
Debtor; (4) the factual and legal relationship with the Debtor is as set forth above; (5) in light of
the above circumstances and since [Name of company that paid the retainer and filing fee]
sessensucaneeeeceeeteesesenaueeeereecens will waive any claim for the fees advanced and will, thus, not be a
creditor to the estate, the Debtor believes that there exists no actual or potential conflict of
interest as a result of . [Name of company that paid the retainer and filing

FOC]... eceecccseeceessntseesssseeees s payment of the retainer and filing fee.

OU fh

  
 

   
